Citation Nr: 0104583	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-19 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for concussion.

2.  Entitlement to service connection for residuals of knee 
injury.  

3.  Entitlement to service connection for residuals of 
fracture of the right clavicle.  

4.  Entitlement to service connection for otitis externa, 
right ear.  

5.  Entitlement to service connection for residuals of elbow 
fracture.  

6.  Entitlement to service connection for arthritis of the 
back.  

7.  Entitlement to service connection for arthritis of the 
hip.  

8.  Entitlement to service connection for a psychiatric 
disorder with alcoholism.  

9.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had qualifying honorable active service for VA 
purposes from August 1948 to September 1951.  His service 
from September 1951 to December 1954 has been determined by 
VA administrative decision to be under dishonorable 
conditions and therefore not qualifying service for VA 
compensation and pension purposes.  

The veteran's claims for service connection, other than that 
for a psychiatric disorder with alcoholism, have been denied 
by the RO on the basis that these claims for service 
connection were not well grounded.  Initially, the veteran's 
claim for service connection for arthritis of the hip was 
denied on the merits.  However, in the Statement of the Case 
of October 1998, the RO stated that the veteran's claim for 
arthritis of the hip was also not well grounded.  The veteran 
timely appealed all of these adverse rating decisions and the 
issues were later certified to the Board for appellate 
review.  

While these appellate issues were pending at the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103, 5103A), became law, effective on 
November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the VA in developing claims.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the appellant should apply unless Congress 
provided otherwise or permitted the Secretary to do 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

With respect to the veteran's claims denied as not well 
grounded, a review of the record shows that there has not 
been substantial compliance with the provisions of Public Law 
106-475.  The veteran is entitled to have these claims 
readjudicated since the new law has removed well groundedness 
as a basis for denial and also imposed additional duties and 
obligations in the development of claims.  See Karnas, supra.  

Additionally, a review of the record as it relates to the 
issue of service connection for a psychiatric disorder with 
alcoholism reveals the need for further development to afford 
the veteran due process and to comply with the liberalizing 
provisions of Public Law 106-475.  Significantly, the veteran 
has submitted to the Board lay and VA medical evidence 
tending to show for the first time that he may have 
posttraumatic stress disorder (PTSD).  The veteran's 
representative wants this material considered initially by 
the RO, and, to this end, has not furnished a waiver allowing 
initial Board review.  Accordingly, further procedural 
development is necessary with respect to this material based 
on the absence of waiver.  

The submitted VA medical evidence, dated in October 2000, 
suggests that PTSD may have been a factor in the behavior 
which resulted in a bad conduct discharge from the veteran's 
second period of service.  The character of this discharge 
served as the basis for the not well-grounded denial of some 
of the service-connected issues herein.  If there should be a 
favorable finding with respect to the PTSD claim, then a 
review of the administrative determination as to character of 
discharge in light of such finding would be appropriate.  

Finally, the veteran's representative argues that the veteran 
has not been afforded a VA examination with respect to his 
claim for pension benefits.  He notes the veteran was last 
examined by the VA in 1982 and the present record does not 
adequately set out the veteran's total disability picture.  
The Board concurs with this view.  The record suggests that 
the veteran may have some significant disabilities that the 
RO has not considered in denying his pension claim.  Thus, 
the Board is of the opinion that an examination for pension 
purposes would be beneficial in determining the veteran's 
current employability status.  


REMAND

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claims, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disabilities at issue, to include PTSD, 
since his discharge from service in 1954.  
After securing the necessary releases, 
the RO should obtain any records still 
available.  The veteran should also be 
asked to furnish a medical history with 
respect to all of his disabilities for 
pension examination purposes.  

2.  (a) The veteran should then be 
afforded appropriate VA examination(s), 
and the examiner(s) should determine 
whether the claimed service-connected 
conditions, to include PTSD, are 
currently present, and, if so, their 
etiology.  If the veteran is found to 
have PTSD, then an opinion as to whether 
it was manifested during the veteran's 
second period of service as suggested by 
the October 2000 outpatient treatment 
note should be provided by the examiner.  

(b) The examiner(s) should also report on 
the nature and extent of all demonstrated 
disabilities as they relate to the 
veteran's claim for a permanent and total 
rating for pension purposes.  The claims 
folder should be made available to the 
examiner(s) for review before the 
examination(s).  

3.  Thereafter, the RO should review the 
examination reports to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  After 
undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should review and 
adjudicate the veteran's claims in light 
of the entire record to include any 
evidence and issues added to the record 
as a result of this remand.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal and any added 
issues.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

(Continued On Next Page)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





